PER CURIAM.
This is an original proceeding in which the petitioner, Aline W. Manget, seeks “relief in the nature of a writ of error coram nobis.” The basis therefor consists of transactions dehors the record in a cause pending here on appeal wherein the petitioner, as appellant, seeks reversal of a judgment in favor of Sligh’s Incorporated, the respondent herein, which judgment was entered by the trial judge in an action at law to recover for goods, wares and merchandise alleged to have been sold and delivered by Sligh’s to petitioner.
The parties to the suit on appeal, and in which judgment for Sligh’s was entered, waived jury trial. It follows that the effect on the result in that suit, if any, of the transactions related in the petition under consideration is a matter peculiarly within the knowledge of the trial court. It does not appear that the transactions complained of have been presented to the trial court in any manner. The thrust of the petition, however, is that an imposition has been practiced upon the trial court, and that this court should take cognizance of it and order such corrective action as may be appropriate.
Under the stated circumstances and since the transactions complained of are not of record in the cause on appeal, it is evident that the court before whom the transactions are alleged to have taken place is in better position to evaluate the effect than is this court
Accordingly, we treat the petition filed here as an application for permission to file in the trial court a petition for writ of error coram nobis and to stay disposition of the appeal pending action of the trial court on such petition. It appearing that such procedure will best serve the ends of justice, an order will be entered accordingly.
WIGGINTON, C. J., and STURGIS and CARROLL, DONALD K., JJ., concur.